 In the Matterof BLAIR LIMESTONE COMPANYandUNITEDCEMENT,LIME&GYPSUMWORKERS INTERNATIONAL UNION,LOCAL201,A. F. of L.Case No. R-5526.-Decided July 7,1943Mr. James C. Beech,of Pittsburgh, Pa., for the Company.Mr. Del. Barr,of Martinsburg, W.'Va., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by United Cement, Lime & Gyp-sum Workers International Union, Local 201, A. F. 'of L., hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Blair LimestoneCompany, Millville, West Virginia, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Robert A. Levett, Trial Examiner. Saidhearing was held at Martinsburg, West Virginia, on June 15, 1943.The Company and the Union appeared, participated, and all partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.,The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBlair Limestone Company, a Pennsylvania corporation with itsprincipal office and place of business located in Martinsburg, WestIAlthough served with notice of the hearing,United Stone&Allied ProductsWorkersof America,C. I. 0., did not appear.51 N. L.R. B., No. 26.1101 BLAIR LIMESTONE COMPANY111Virginia, is a wholly-owned subsidiary of Jones & Laughlin SteelCorporation, of Pittsburgh, Pennsylvania.The Company is engagedin the quarrying of limestone, dolomite, and fluxing stone; it is alsoengaged in the burning of dolomite. In the course of its operations,the Company operates quarries, crushing and screening plants, andkilns at Martinsburg, and at Millville, West Virginia.We are con-cerned herein with the Company's operations at Millville, West Vir-ginia.During the calendar year 1942, in excess of 200,000 tons of flux-ing stone, dolomite, lime, and commercial stone, valued at more than$250,000, were shipped by the Company to points outside the State ofWest Virginia.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Cement, Lime & Gypsum Workers International Union, Local201, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONBy letter, dated April 15, 1943, the Union requested recognition ofthe Company as the exclusive bargaining agent of its production andmaintenance employees.The Company refused to extend such recog-nition unless and until the Union has been certified by the Board.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITBoth parties are agreed that a unit appropriate for the purposes ofcollective bargaining should include all production and maintenanceemployees, but exclude supervisory employees with the rank of foremanand above;'as well as clerical employees.The parties, however, dis-agree with regard to the status of one Charles Meyers.Meyers spends one-third of his time performing office-clerical work,another third as a plant clerical, and the balance of his time as a produc-tion employee.There are no other employees performing plant cleri-cal work.Since Meyers spends the majority of his time in regular2The Field Examiner reported that the Union submitted 8,) authorization cards beaiingapparently genuine original signatures,of which 83 bore the names of personsappearingon the Company's pay roll of April 30, 1943. Said pay roll contained the names of 103persons in the appropriate unit. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDproduction work and plant clerical work closely associated therewith,we shall include him within the unit as a production employee.We find, therefore, that all production and maintenance employeesof the Comany at its Millville, West Virginia, plant, excluding officeclerical employees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employedduring the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Blair LimestoneCompany, Millville, West Virginia, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Fifth Region, acting in,this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laidoff, andincluding employees in the armed forces of the United States whopresent themselvesin personat the polls, but excludingthose employeeswho have since quit or been dischargedfor cause, to determinewhetheror not they desire to be represented by United Cement, Lime & GypsumWorkers International Union, Local 201, A. F. of L. for thepurposesof collective bargaining.